Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  162142                                                                                                      Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  CUMMINGS McCLOREY DAVIS &                                                                              Elizabeth M. Welch,
  ACHO, PLC,                                                                                                           Justices
             Plaintiff-Appellee,
  v                                                                  SC: 162142
                                                                     COA: 352765
                                                                     Wayne CC: 18-014221-CK
  JAMEL WHITE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 22, 2020 and
  September 10, 2020 orders of the Court of Appeals is considered and, pursuant to MCR
  7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the Court of Appeals order
  denying the defendant’s motion to reinstate the appeal. Under the unique circumstances of
  this case, including the obstacles posed by the COVID-19 pandemic, the defendant made
  the requisite showing of “mistake, inadvertence, or excusable neglect” for his failure to file
  a stenographer’s certificate. MCR 7.217(D). We REMAND this case to the Court of
  Appeals for further proceedings not inconsistent with this order.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2021
           a0323
                                                                                Clerk